DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Leyde (US 20110213222 A1).
Claim 1. Leyde teaches a system, comprising:
at least one sensor configured to sense one or more physical properties of a user and to generate at least one signal representative thereof ([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20);
22 or remote server 26); and
one or more non-transitory computer-readable media storing:
an artificial intelligence (AI) system configured to generate a regimen of one or more activity parameters optimized or personalized to the user ([0194] Identification of such events may be performed automatically with a seizure detection algorithm, manually by board certified epileptologists, or a combination thereof.); 
and instructions that, when executed by the one or more processors, configure the system to perform operations, the operations comprising: 
receiving, by the AI system, data associated with the one or more physical properties via the signal from the at least one sensor ([0193] At step 202, the system is used to collect EEG data for a desired time period, as described in detail above.); 
processing the received data with the AI system to monitor the one or more physical properties and to generate the regimen based thereon
([0194] After the EEG data is annotated, the seizure advisory algorithm(s) may be trained on the annotated EEG data in order to tune the parameters of the algorithm(s) to the subject specific EEG data.); and 
providing the regimen as an output of the AI system ([0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20. At step 210, the tuned algorithm and the other user interface aspects of the present invention may be activated, and the observer algorithm may be used by the subject to monitor the subject's susceptibility to a seizure and/or detect seizures.).
The one or more electrodes may communicate with the implanted assembly (or directly with the external assembly as described below) with a wireless link, a wired link, or both.).

Claim 3. Leyde teaches the system of claim 2, further comprising a portable computing device in wireless communication with the one or more processors and the sensor , the portable computing device configured to receive the signal from the sensor and to send the data associated with the one or more physical properties of the user to the one or more processors executing the AI system, wherein the portable computing device is configured to receive the regimen output by the AI system and present the regimen to the user via the portable computing device ([0088], [0092], [0107] e.g. external assembly 20, Fig 1).

Claim 4. Leyde teaches the system of claim 3, wherein one sensor is a biometric sensor configured to be implanted in the user ([0109] Implantable assembly 14 can be configured to substantially continuously sample the brain activity of the groups of neurons in the immediate vicinity of each of the contacts in the electrode array 12.).

Claim 5. Leyde teaches the system of claim 3, wherein one sensor is a biometric sensor configured to be worn by the user ([0109] Implantable assembly 14 can be configured to substantially continuously sample the brain activity of the groups ).

Claim 6. Leyde teaches the system of claim 1, wherein the AI system is configured to store information relating to the monitored physical properties in the non-transitory computer-readable media ([0024] At least one of the implanted assembly and external assembly may have a memory sub-system for storing data that is representative of the one or more physiological signals that are sampled with the one or more electrodes.).

Claim 7. Leyde teaches the system of claim 1, wherein processing the received data comprises analyzing, by the AI system, the monitored physical properties to predict a biologic function of the user and/or determine a user's response to the one or more activity parameters of the regimen ([0040] If the advisory algorithm determines that the subject is at an elevated susceptibility for an epileptic seizure or otherwise predicts the onset of a seizure, the system may provide an output that indicates or otherwise recommends or instructs the subject to take an accelerated or increased dosage of a chronically prescribed pharmacological agent.).

Claim 8. Leyde teaches the system of claim 1, wherein the AI system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters of the regimen optimized or personalized to the user ([0040] If the advisory algorithm determines that the subject is at an elevated susceptibility for an ).

Claim 9. Leyde teaches the system of claim 1, wherein the one or more physical properties of the user is a state of sleep of the user, the AI system configured to access a medication schedule, and wherein the one or more activity parameters of the regimen comprises a designated optimal dosage and/or time for the user to take medicine based on the medication schedule and the state of sleep of the user ([0040], [0111], [0129]).

Claim 10. Leyde teaches the system of claim 1, wherein the one or more physical properties of the user is a state of sleep of the user, wherein the one or more activity parameters of the regimen comprises a designated optimal time to activate a blood pressure measurement based on the state of sleep of the user ([0040], [0111], [0129]).

Claim 11. Leyde teaches the system of claim 1, wherein the one or more activity parameters of the regimen comprises an optimal schedule for the user to perform at least one of the following activities: eating, sleeping, exercising, studying, working, rehabilitating, having intercourse, taking medications, reading for comprehension, concentrating, resting, socializing, calling, text messaging, and dieting ([0028]).



Claim 13. Leyde teaches the system of claim 1, wherein the one or more activity parameters of the regimen comprises a designated optimal diet for the user ([0028]).

Claim 14. Leyde teaches the system of claim 1, wherein the one or more physical properties of the user comprises at least one of the following: biometric data, cellular data, biologic data, and non- biologic data ([0021]).

Claim 15. Leyde teaches the system of claim 1, wherein the one or more physical properties of the user comprises at least one of the following: calories consumption, quality of sleep, activity, heart rhythm, pulse rate, blood pressure, temperature, perspiration, and blood chemistry ([0021], [0026]).

Claim 16. Leyde teaches a method of generating a regimen of one or more activity parameters optimized or personalized to a user, comprising:
receiving, by an artificial intelligence (AI) system, data associated with one or more physical properties of a user, wherein the data is received via a signal from at least one sensor configured to sense the one or more physical properties of the user and to generate the signal representative thereof
(([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20 ([0193] At step 202, the system is used to ); and
executing, by one or more processors, instructions stored on one or more non-transitory computer-readable media to configure the AI system to perform operations (([0156] workstation 22 or remote server 26)),
the operations comprising: processing the received data with the AI system to monitor the one or more physical properties and to generate the regimen based thereon
([0194] After the EEG data is annotated, the seizure advisory algorithm(s) may be trained on the annotated EEG data in order to tune the parameters of the algorithm(s) to the subject specific EEG data.); and providing the regimen as an output of the AI system (([0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20. At step 210, the tuned algorithm and the other user interface aspects of the present invention may be activated, and the observer algorithm may be used by the subject to monitor the subject's susceptibility to a seizure and/or detect seizures.).

Claim 17. Leyde teaches the method of claim 16, wherein processing the received data comprises analyzing, by the AI system, the monitored physical properties to predict a biologic function of the user and/or determine a user's response to the one or more activity parameters of the regimen ([0040] If the advisory algorithm determines that the subject is at an elevated susceptibility for an epileptic seizure or otherwise predicts the onset of a seizure, the system may provide an output that .

Claim 18. Leyde teaches the method of claim 16, wherein processing the received data with the AI system to generate the regimen comprises determining an optimal schedule for the user to perform at least one of the following activities: eating, sleeping, exercising, studying, working, rehabilitating, having intercourse, taking medications, reading for comprehension, concentrating, resting, socializing, calling, text messaging, and dieting ([0028]).

Claim 19. Leyde teaches the method of claim 16, wherein processing the received data with the AI system to generate the regimen comprises determining a designated optimal time for the user to undergo a medical procedure ([0041]).

Claim 20. Leyde teaches the method of claim 16, wherein processing the received data with the AI system to generate the regimen comprises determining a designated optimal diet for the user ([0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689